After the opinion in this case was handed down, counsel for respondent obtained leave to file a motion for reargument, and have done so, upon several grounds.
The first ground is based upon the statement in the opinion that certain objections to evidence were not made in the trial court and consequently are not available here. It is claimed, in substance, that these objections could not have been advanced at the time the evidence was received, but were included in a subsequent motion. However this may be, they were treated as being properly in the case, notwithstanding the fact that it did not appear that they had been stated, and were considered on their merits and held to be without force.
In support of the second ground it is urged that the testimony of the witness Bogardus to the effect that Remington Clean Bore cartridges were first put on the market in 1928 was struck from the records, and that therefore the Attorney General improperly made use of it in his argument to the jury. An examination of the transcript discloses that, while certain testimony of this witness was struck from the record, the ruling did not include what he had said concerning this matter.
It is not necessary particularly to notice the remaining grounds of the motion. All the questions raised by them were fully presented by the briefs and arguments of counsel, and received our careful attention. They were decided upon due consideration and we perceive no reason to recede from the conclusions reached in the opinion. No reason for granting a reargument of the case is made to appear. Goodwin, Admx. v.Gaston et al., Rec'rs, 103 Vt. 357, 370, 154 A. 772; McAllister
v. Benjamin, 96 Vt. 475, 500, 121 A. 263; Ryan v. Orient Ins.Co., 96 Vt. 291, 305, 119 A. 423.
Motion for reargument denied. *Page 412